ORDER
The Attorney General’s petition for writ of certiorari is allowed for the limited purpose of vacating the Court of Appeals’ order denying the Attorney General’s petition for writ of certiorari and remanding to the Court of Appeals for review on the merits in light of this Court’s decision in State v. Green, 348 N.C. 588, 595, 502 S.E.2d 819, 823 (1998) and the Court of Appeals’ decision in In re Bunn, 34 N.C. App. 614, 615-16, 239 S.E.2d 483, 484 (1977).
By order of the Court in conference, this the 27th day of June 2007.
Hudson, J. For the Court